FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingFebruary 2016 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of a change in the interests of a Person Discharging Managerial Responsibility (PDMR) in the Ordinary Shares of GlaxoSmithKline plc, as a result of awards made under the GlaxoSmithKline 2009 Performance Share Plan on 11 February 2016 as follows: PDMR Ordinary Shares Mrs V Whyte Vesting of the award made under the Performance Share Plan is subject to meeting performance criteria over a three year period. The closing price of an Ordinary Share on 11 February 2016 was £13.45. The Company and the Person Discharging Managerial Responsibility were advised of this transaction on 12 February 2016. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). Victoria A Whyte Company Secretary 12 February 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:February 12,2016 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
